DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on June 1, 2022 has been entered.

Status of the Claims
Currently, claims 1, 3, 5-9, 15, 18, 20-24 and 26-28 are pending and remain under consideration herein. 

Response to Remarks and Amendments
Applicants traverse the rejection of claims 1, 3-8, 20-24 and 26-28 (now claims 1, 3, 5-8, 20-24 and 26-28) under 35 USC 103 as unpatentable over the ‘960 publication and “Entitlement Eligibility Guidelines” on several grounds, each of which has been considered but was not found to be persuasive.  First Applicant contends that “it was surprisingly found that neridronic acid or a salt thereof has proved to be able to reduce the sizes and extents of bone marrow lesions associated with arthritis pain symptoms, whereas Du Mesnil is completely silent with regard to a treatment capable of reducing the size and extent of BMLs.  To the extent that Applicants argue that the reference does not teach the required limitation that “said treatment reduces size and extent of bone marrow lesions,” it is noted that a compound and its properties are inseparable and the administration of an anticipatory compound (i.e. neridronic acid) would necessarily have the recited effect (i.e. reduction of bone marrow lesions).  To this end, MPEP 2112 provides that the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”  Such is the case here, since the claimed effects (i.e. alleviation of pain symptomology and reduction in size and extent of bone marrow lesions) is a necessary result of the prior art administration of a compound specifically disclosed in the art as for treatment of osteoarthritis.  The fact that this effect was not recognized or assayed in the prior art does not render the instant claims patentable over the prior art disclosure.  Accordingly, the rejection is maintained herein.  The prior art explicitly suggests the administration of the same dosage of the same compound to the same population for the treatment of the same condition as required by the instant claims; the administration would therefore necessarily have the same effect.
Accordingly, the rejection under 35 USC 103 is maintained herein.
Further with respect to the rejection of claims 9, 15 and 18 under 35 USC 103 as being unpatentable over the ‘960 publication, “Entitlement Eligibility Guidelines” and Varenna, Applicants traverse on the ground that independent claim 1 was not rejected as obvious with the combinate of Du Mesnil, Eligibility Guidelines and Varenna, such that the claims depending from the independent claim are necessarily nonobvious as well.  This traversal was not found to be persuasive as independent claim 1 was rejected as obvious over just the ‘960 publication and “Entitlement Eligibility Guidelines.”  The addition of Varenna to the rejection was only necessary for the dependent claims 9, 15 and 18 to meet those additional limitations, whereas independent claim 1 was obvious without the teachings of the third reference.  Accordingly, there was no presumption that independent claim 1 was allowable over the prior art in the previous Office action or herein, and the rejections are still deemed to be proper and are maintained herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-8, 20-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0006960 (“the ‘960 publication”) as evidenced by "Entitlement Eligibility Guidelines: Osteoarthrosis/Osteoarthritis," Veterans Affairs Canada, February 2005, pp. 1-26..
The instantly rejected claims are drawn to a method of treating osteoarthritis comprising administering a therapeutically effective amount of neridronic acid or a salt thereof to patients in need thereof wherein only said neridronic acid or said salt thereof is administered as active ingredient in the treatment of osteoarthritis, where claims 20, 22, 23, 27 and 28 each specify particular dosages for the pharmaceutical composition to be administered.
Determining the scope and contents of the prior art 
The ‘960 publication teaches the treatment of lameness with an osseous, articular or osteoarticular component, comprising the administration, to a human or to an animal not suffering from arthritis or from fractures, of an effective amount of a bisphosphonic acid derivative of formula 
    PNG
    media_image1.png
    160
    328
    media_image1.png
    Greyscale
 (see Abstract), where lameness is defined as irregular gait caused by pain and resulting from painful lesions on the bone structure, cartilage, ligaments, synovial membrane or connective tissue, where osteoarthrosis is particularly exemplified as a particular condition in which lameness appears (see paragraph [0010] and claim 4).  Further Example 2 describes a clinical trial where osteoarthrosis is treated in a horse.  With respect to the requirement that osteoarthritis is treated in the instant claims, it is recognized that in the medical field and general public, osteoarthrosis and osteoarthritis are used interchangeably, as evidenced by the “Entitlement Eligibility Guidelines” reference (page 1).
Further relating to the instantly claimed method, the prior art teaches that the compound 6-amino-1-hydroxyhexylidenebisphosphonic acid or a salt thereof is preferable for the treatment method disclosed therein (see paragraph [0029]), where the above compound and neridronic acid are both chemical names for the same substance, CAS RN 79778-41-9: 
    PNG
    media_image2.png
    445
    522
    media_image2.png
    Greyscale
 . Notably, sodium salts of the compounds described therein are explicitly mentioned (paragraph [0020]).
In addition, the features recited in claims 3 and 4 are considered to be inherent effects of an anticipatory administration.  That is, administration of the same compound to the same patient population for the treatment of the same disease, as taught by the prior art, would necessarily have the same effect as claimed.  
Notably, MPEP 2131.02 provides that when the prior art teaches a genus (in this case a genus of compound and a genus of diseases to be treated), the claimed subject matter is anticipated if one of ordinary skill in the art is able to “at once envisage” the claimed embodiment.  In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962).  Further, In In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), claims to a specific compound were anticipated because the prior art taught a generic formula embracing a limited number of compounds closely related to each other in structure and the properties possessed by the compound class of the prior art was that disclosed for the claimed compound. The broad generic formula seemed to describe an infinite number of compounds but claim 1 was limited to a structure with only one variable substituent R. This substituent was limited to low alkyl radicals. One of ordinary skill in the art would at once envisage the subject matter within claim 1 of the reference.) Such is the case here.  
Further, the art teaches pharmaceutical compositions comprising the substances described therein for administration to a human patient, where the composition contains the active ingredient and may also include “ingredients usually used in pharmacy for the preparation of oral forms” (paragraph [0058], which reads on the “vehicles” encompassed by the pharmaceutical compositions in the present claims).  Modes of administration for the prior art formulations are disclosed throughout the reference, for example at paragraph [0049] where parenteral, oral, rectal, intra-articular, cutaneous, transcutaneous and transdermal modes are all explicitly described.  Regarding the claimed vial or bottle containing the composition to be administered, it is noted that any container comprising the composition would read on this limitation, including the container from which an injection is given in the parenteral administration as in the Examples.
With respect to the claimed unit doses, the prior art teaches that the exact formulation, route of administration and dosage for the pharmaceutical compositions can be chosen based on the severity of patient's condition and other factors such as age and weight (paragraph [0050]), where a typical dose range is from about 0.001 mg/kg of the patient's body weight (paragraph [0047]). In particular, an oral dosage form is most preferably 0.001 mg to 10g per dosage unit (paragraph [0053]) which fully encompasses the range of instant  claim 6, while an intravenous dosage most preferably ranges from 0.01 mg/kg/week to 1 mg/kg/week (paragraph [0056]).  
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
The difference between the prior art and the instant claims is that the art does not explicitly describe an example wherein an anticipatory compound is actually administered to a patient for the treatment of osteoarthritis, as claimed, or (b) with regard to claims 20, 22, 23, 27 and 28, the prior art does not explicitly teach the amount present in the unit doses as presently claimed.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
To this end, MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."  Further, MPEP 2144.06 states that it is obvious to substitute art-recognized equivalents which are known for the same purpose. 
In the present case, the skilled artisan conducting the method of the instantly claimed invention would merely be carrying out the explicit teaching or suggestion of the prior art as in rationale (G) above.  The prior art explicitly teaches the administration of the described illustrative compounds including the anticipatory species in a method for treating cancer which is encompassed by the instantly claimed scope. In addition to the explicit suggestion for treating osteoarthrosis throughout the reference, the prior art provides data showing evidence of in vivo utility of a related bisphosphonate compound in a clinical trial (Example 3), as well as explicit suggestions that the compound of the instant claims be used for the same purpose.  Therefore, the claimed invention is prima facie obvious.

Claims 9, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0006960 (“the ‘960 publication”) as evidenced by "Entitlement Eligibility Guidelines: Osteoarthrosis/Osteoarthritis," Veterans Affairs Canada, February 2005, pp. 1-26 (as applied to claims 1-8, 20-24 and 26-28 above) in view of Varenna et al., Rheumatology 2013, 52: pp. 534-542.
The instantly rejected claims are drawn to a method of treating osteoarthritis consisting of administering a therapeutically effective amount of a pharmaceutical composition consisting of neridronic acid or a salt thereof and pharmaceutically acceptable vehicles to patients in need thereof, where claims 9, 15, and 18 each specify particular dosages and intervals of administration for the pharmaceutical composition to be administered, while claim 18 specifies the content of the intravenous composition mroe specifically.
Determining the scope and contents of the prior art 
The teachings of the ‘960 publication are described in paragraphs 7-12 above and incorporated by reference herein.  
Ascertaining the differences between the prior art and the claims at issue
The instant claims differ from the disclosure of the ‘960 publication in that the prior art does not explicitly teach the amount present in the unit doses as presently claimed or the particular intervals at which the intravenous dosage is to be administered.
Resolving the level of ordinary skill in the pertinent art
To this end, it is noted that an improvement in the art would have been obvious if “it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Finding workable or optimal ranges is generally understood as within the capabilities of the ordinary artisan. See Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1321 (Fed. Cir. 2007) (discovery of an optimum value of a variable in a known process is usually obvious.). The idea that optimizing an ordinary variable does not by itself constitute a patentable advance was also stated in In re Geisler, 43 USPQ2d 1362: “…“it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Only if the “results of optimizing a variable” are “unexpectedly good” can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon , 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed.Cir. 1990) (in banc).” Note MPEP §2144.05(II)(A) on this issue.  Likewise, optimization of a range or other variable within the claims flows from the “normal desire of scientists or artisans to improve upon what is already generally known.” In re Peterson, 65 USPQ2d 1379, 1382.
See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980): “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”; In re Esterhoy, 440 F.2d 1386, 1389 (C.C.P.A. 1971): “The conditions recited in the claims appear to us to be only optimum and easily ascertained by routine experimentation.”; In re Swentzel, 219 F.2d 216, 219 (C.C.P.A. 1955): “the determination of that desired size under the present circumstances involves nothing more than routine experimentation and exercise of the judgment of one skilled in the art.”; In re Swain, 156 F.2d 246, 247-48 (C.C.P.A. 1946): “In the absence of a proper showing of an unexpected and superior result over the disclosure of the prior art, no invention is involved in a result obtained by experimentation.” See also In re Kulling, 14 USPQ2d 1056 and In re Malagari, 182 USPQ 549, 553.
As is stated in Iron Grip Barbell Co. v. USA Sports, Inc., 73 USPQ2d 1225, 1228 “[W]here there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness.” Note similar language in In re Cooper, 57 USPQ 117, 119-120 and Ormco Corp. v. Align Tech., Inc., 79 U.S.P.Q.2d  1931, 1940. To overcome this prima facie case of obviousness applicants must show “that the claimed range achieves unexpected results relative to the prior art range.” (Peterson). Moreover, this showing must be commensurate in scope with the claimed range or, in other words, an applicant must show that the unexpected result occurs throughout the entire claimed range. See In re Harris, 74 USPQ2d 1951 (“Harris needed to show results covering the scope of the claimed range”). The showing must also present enough data points within the prior art range, but outside the claimed range, to establish that the unexpected property does not occur outside the claimed range. In re Hill, 284 F.2d 955, 958-59 (CCPA 1960). See MPEP §716.02(d)(II). 
Moreover, In re Huang, 40 USPQ2d 1685, 1688 states that even if the “modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed.Cir. 1990).” Note similar language in In re Waymouth and Koury, 182 USPQ 290 (“a difference in kind, rather than in degree.”)
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)(claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). See MPEP 2144.05(I).  Further, it is noted that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
The above case law is especially applicable here, as the prior art discloses that dosage amount and interval are result effective variables which may be tailored to the individual patient.
With respect to the particular dosages selected for the instant claims, as well as the intervals selected for intravenous administration, this information was already known in the art for neridronate as evidenced by Varenna et al.  The Varenna reference teaches an i.v. infusion of 100 mg neridronate given four times over 10 days being effective for treating pain (see Abstract). Notably, regarding instant claim 18, the neridronate was diluted in a 500 mL saline isotonic solution which reads on the composition of claim 18. The treatment was administered every third day four times (page 535).  Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have practiced the claimed invention as described by the prior art which would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699